Theft of chickens is the offense; penalty assessed at confinement in the penitentiary for one year.
From the record it appears that the appellant is at large by virtue of an appeal bond. The bond is defective in that it fails to show that it was approved by the sheriff. See article 818, C. C. P., 1925. In the absence of a sufficient bond, it is the duty of this court to dismiss the appeal, which is accordingly done, with the statement, however, that the appeal will be reinstated upon the filing in the court below, a bond in compliance with the statute, article 835, C. C. P., and a certified copy thereof in this court within fifteen days.
The appeal is dismissed.
Dismissed. *Page 329